32 F.3d 561
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.GOYA FOODS, INC., ET AL., Appellees,v.Ulpiano UNANUE-CASAL, A/K/A Charles Unanue, Appellant.
No. 94-1065
United States Court of Appeals,First Circuit.
August 5, 1994

Appeal from the United States District Court for the District of Puerto Rico [[Hon.  Gilberto Gierbolini, U.S. District Judge ]
Stewart & Olstein, William Vidal-Carvajal and Hernandez & Vidal on brief for appellant.
Arturo J. Garcia-Sola and McConnell Valdes on brief for appellees.
D. Puerto Rico
AFFIRMED.
Before Selya, Circuit Judge, Coffin and Bownes, Senior Circuit Judges.  Jan Alan Brody and Carella, Byrne, Bains, Gilfillan, Cecchi &
Per Curiam.


1
We have reviewed the record and the parties' briefs in the case.  Essentially for the reasons stated by the district court in its opinion, Goya Foods v. Unanue-Casal ( In re Unanue-Casal ), 164 B.R. 216, 222-23 (D.P.R. 1993), we find that the bankruptcy court abused its discretion in declining to abstain pursuant to 28 U.S.C. Sec. 1334(c)(1).


2
Affirmed. See 1st Cir.  Loc. R. 27.1.